Case: 6:17-cr-00036-CHB-HAI Doc #: 124 Filed: 08/19/19 Page: 1 of 2 - Page ID#: 677



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF KENTUCKY
                                SOUTHERN DIVISION AT LONDON
                                       CASE # 6:17-CR-36

 UNITED STATES OF AMERICA                                                              PLAINTIFF

 v.                              SUGGESTED VOIR DIRE BY DEFENDANT

 RODNEY SCOTT PHELPS                                                                 DEFENDANT



        Comes now the Defendant, Rodney Scott Phelps, by and through undersigning counsel,

 and submits the following as his purposed general issues for Voir Dire:

        1. The standard burdens of proof, presumptions, trial rights, jury instructions, preliminary

 jury instructions, introduction of parties, and standard pretrial Voir Dire.

        2. Generalized knowledge of stocks,

        3. Generalized knowledge of investments,

        4. Particularized knowledge of investment, trading stocks,

        5. Generalized knowledge of investment strategies Re: Persons dealt with and

 conferenced,

        6. Personal issues relating to brokers, investment counselors and other people in whom

 investors trust their money,

        7.Specific information concerning dissatisfaction with any investment strategy,

        8. Specific concerns as to issues regarding debentures, land investments and oil and gas

 investments including particular investment behavior by potential jurors,

        9. Whether or not anyone has suffered a loss occasion by bad investment advice,

        10. Whether anyone has experienced good investment advice,




                                                   1
Case: 6:17-cr-00036-CHB-HAI Doc #: 124 Filed: 08/19/19 Page: 2 of 2 - Page ID#: 678



        11. The type of investing reputation that anyone may have formed concerning a particular

 entity group or individual,



                                                             Respectfully submitted,

                                                             /s/ Andrew M. Stephens
                                                             HON. ANDREW M. STEPHENS
                                                             Attorney for Defendant
                                                             117 West 2nd Street
                                                             Lexington, KY 40507
                                                             Phone: 859-233-2232
                                                             Fax: 859-254-3992


                                 CERTIFICATE OF SERVICE

          I hereby certify that on August 19, 2019, I electronically filed the foregoing with the
 Clerk of Court by using the CM/ECF system, which will send a notice of electronic filing to the
 parties.

                                                             /s/ Andrew M. Stephens
                                                             ANDREW M. STEPHENS




                                                 2
